department of the treasury internal_revenue_service washington d c c h ief c o u n sel number info release date dear conex-117594-02 date this is in response to your letter dated date in which you requested information regarding the amount that is exempt from federal estate_tax in the case of decedents dying in the economic_growth_and_tax_relief_reconciliation_act_of_2001 amended the estate_tax provisions to provide for an increase in the amount that is exempt from estate_tax beginning in the estate_tax exemption will be as follows estates of decedents exemption dying in -2003 dollar_figure - dollar_figure 2007and dollar_figure dollar_figure under the current legislation the estate_tax is repealed for the year and is reinstated in we hope this information is helpful if you have any questions please contact me at sincerely george masnik chief branch office of passthroughs and special industries
